Citation Nr: 1544559	
Decision Date: 10/20/15    Archive Date: 10/29/15

DOCKET NO.  12-34 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a stomach condition, to include gastritis.

2.  Entitlement to an effective date prior to February 6, 2008, for the grant of service connection for PTSD.

3.  Entitlement to an initial increased rating for posttraumatic stress disorder (PTSD), currently evaluated as 30 percent disabling.

4.  Entitlement to specially adapted housing.

5.  Entitlement to a special home adaptation grant.

6.  Entitlement to service connection for diverticulitis.

7.  Entitlement to dependency status for the Veteran's mother.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Taylor, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1967 to June 1969. The Veteran also had service in the United States Army Reserves.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from April 2009, May 2010, April 2011, and October 2014 rating decisions issued by a Department of Veterans Affairs (VA) Regional Office (RO).

The appellant provided testimony before the undersigned Veterans Law Judge at a Travel Board hearing in September 2013.  A transcript from this hearing is in the electronic record.

Following the issuance of the November 2012 statement of the case (SOC), the January 2013 SOC, and the February 2013 SOC, additional evidence was added to the Veteran's claim file. However, in the September 2015 brief, the Veteran's representative waived initial RO consideration of this evidence.  See 38 C.F.R. § 20.1304 (2015).

The Virtual VA paperless claims processing system contains the September 2013 Travel Board hearing transcript; an October 2014 rating decision regarding the Veteran's diverticulitis claim; and a September 2015 administrative decision regarding the Veteran's dependency claim.  Other documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or are not pertinent to the present appeal.  The Veterans Benefits Management System (VBMS) contains VA treatment records dated from August 2001 to October 2014; a VA eye examination dated in July 2014; a VA peripheral neuropathy examination dated in July 2014; a VA PTSD examination dated in July 2014; a VA intestinal examination with etiology medical opinion dated in October 2014; a brief from the Veteran's representative dated in January 2015; and notices of disagreement with respect to the Veteran's diverticulitis and dependency claims dated in April and June 2015.  Other documents on VBMS are either duplicative of the evidence of record or are not pertinent to the present appeal. 

Service Connection for a Stomach Condition (Gastritis)

Service connection for a stomach condition was originally denied in an un appealed March 1970 rating decision.  The only service treatment record available at that time was the Veteran's service separation examination report.  In a subsequent January 1997 rating decision, the RO denied to reopen the claim.  Again, the only service treatment record of record at that time appears to have been the Veteran's separation examination report.  The Veteran sought again to reopen his claim in February 2009.

The additional evidence presented since the last denial in January 1997 includes the Veteran's complete service treatment records.  The additional service treatment records revealed an April 1969 report of medical history, in which the Veteran noted stomach, liver, or intestinal problems.  The examiner noted "occasional abdominal pain on awakening."   In light of the receipt of additional pertinent service treatment record since the 1997 denial, reconsideration of the claim under 38 C.F.R. § 3.156(c) is warranted.  Accordingly, the Board has characterized the claim as an original claim for service connection rather than a claim to reopen.  

The issues of entitlement to service connection for a stomach condition, to include gastritis; entitlement to service connection for diverticulitis; and entitlement to dependency status for the appellant's mother are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's original claim for service connection for PTSD was received in September 2002 and denied in an unappealed October 2002 rating decision on the basis that the evidence did not show a current diagnosis of PTSD.

2.  VA did not receive any request to reopen the Veteran's claim of service connection for PTSD, either formally or informally, before February 2008.

3.  The Veteran's service connected PTSD causes a degree of occupational and social impairment consistent with no more than mild symptomatology, such as problems with sleep, depression, hypervigilance, and some social functioning.

4.  The preponderance of the evidence shows that the Veteran does not have loss or loss of use of both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity; loss or loss of use of one lower extremity together with residuals of organic disease or injury or the loss or loss of use of one upper extremity that so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or the loss, or loss of use, of both upper extremities such as to preclude the use of arms at or above the elbows; blindness in both eyes with 5/200 visual acuity or less; the anatomical loss or loss of use of both hands; severe burn residuals, or residuals of an inhalation injury. 



CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than February 6, 2008, for the grant of service connection for PTSD are not met.  38 U.S.C.A. §§ 5101, 5107, 5110, 7111 (West 2014); 38 C.F.R. §§ 3.1, 3.114, 3.151, 3.155, 3.400, 20.1400, 20.1402, 20.1403, 20.1404 (2015).

2.  The criteria for an initial disability rating in excess of 30 percent, for the Veteran's service connected PTSD, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code (DC) 9411 (2015).

3.  The criteria for entitlement to assistance in acquiring specially adapted housing or a special home adaptation grant have not been met. 38 U.S.C.A. §§ 1154(a), 2101, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.809, 3.809a (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  

      Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

The VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

With regard to the claim for an earlier effective date for the award of service connection for PTSD, the Federal Circuit has held that 38 U.S.C. § 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate a claim upon receipt of a notice of disagreement with the effective date assigned by a RO for a compensation award.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  In this regard, once a decision has been made awarding service connection, a disability rating, and an effective date, § 5103(a) notice has served its purpose, as the claim has already been substantiated.  Sutton v. Nicholson, 20 Vet. App. 419 (2006).  

In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letters dated in March 2008.  These letters notified the Veteran of the evidence needed to substantiate the claim for service connection, as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the provisions for disability ratings and for the effective date of the claim.  

Where, as here, service connection has been granted and an initial rating has been assigned, the claim of service connection has been more than substantiated, the claim has been proven, thereby rendering 38 U.S.C.A. §5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once the claim of service connection has been substantiated, the filing of a notice of disagreement with the RO's decision rating the disabilities does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer applicable in the claim for an initial higher rating.  Dingess, 19 Vet. App. 473; Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007); Goodwin v. Peake, 22 Vet. App. 128, 136 (2008).  

With respect to the claims for specially adapted housing and a special home adaptation grant, the RO provided pre-adjudication VCAA notice by letters dated in March 2011 and September 2012. These letters notified the Veteran of the evidence needed to substantiate the claims for specially adapted housing and a special home adaptation grant, as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the provisions for disability ratings and for the effective date of the claims.  

      Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claims.  Service treatment records, post-service treatment records, and lay statements have been associated with the record.  

Additionally, in April 2005, the RO made an attempt to secure any relevant records held by the Social Security Administration (SSA). That same month, the Social Security Administration National Records Center informed the RO that there were no medical records for the Veteran, as the folder had been destroyed. As subsequent SSA response in August 2010 indicated that the Veteran was only receiving retirement benefits, not medical disability benefits. Accordingly, no further efforts are required to obtain relevant records from the Social Security Administration. See 38 C.F.R. § 3.159(c)(2). 

During the appeal period, the Veteran was afforded VA mental health examinations in October 2008, April 2010, July 2010, November 2012, and July 2014.  The Board has carefully reviewed the VA examinations of record and finds that the examinations, along with the other evidence of record, are adequate for rating purposes.  Thus, with respect to the Veteran's claim for entitlement to an initial increased rating for his PTSD, there is no additional evidence which needs to be obtained. 

With respect to the Veteran's claims for specially adapted housing and a special home adaptation grant, the Veteran underwent comprehensive VA examinations in October 2012 and July 2014, which involved review of the Veteran's claims file, in-person interviews, and physical assessments.  The Board finds these examinations to be adequate to evaluate the functional impact of the Veteran's disabilities as the effects of the conditions have been measured and described in sufficient detail so that the Board's evaluation will be fully informed.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Moreover, the Veteran does not report that his disabilities have worsened since these examinations and thus a remand is not required solely due to the passage of time.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).

As part of the VA's duty to assist, the Veteran was afforded a Travel Board hearing pursuant to his request. To comply with 38 C.F.R. § 3.103(c)(2), the Veterans Law Judge of the Board or the local Decision Review Officer (DRO) at the RO chairing a hearing must fulfill two duties. See Bryant v. Shinseki, 23 Vet. App. 488, 497 (2010). These duties consist of: (1) fully explaining the issue, and (2) suggesting the submission of evidence that may have been overlooked and that may be advantageous to the claimant's position. Id. During the instant Travel Board hearing, the undersigned effectively outlined the issues on appeal and suggested that any evidence that may be advantageous to the Veteran's position be submitted. To the extent that this was not done, the Veteran and his representative at the hearing demonstrated sufficient actual knowledge of what was required. Moreover, neither the Veteran nor his representative has asserted that the VA failed to comply with 38 C.F.R. § 3.103(c)(2); further, they have not identified any prejudice in the conduct of the hearing.

As the Veteran has not identified any additional evidence pertinent to the claims and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.

II. Earlier Effective Date for PTSD

The Veteran contends that disability benefits for his service-connected PTSD should date back to 2002, the date of his original claim for service connection for PTSD.  In essence, he argues that when he originally filed his claim for service connection in September 2002, the VA failed in its duty to assist when it denied the claim based on a finding of no confirmed diagnosis of PTSD. The Veteran argues that although he did not have a diagnosis of PTSD at that time, he did have a confirmed diagnosis of a psychiatric disorder (major depressive disorder), and the RO should have considered whether his major depressive disorder diagnosis was related to service at that time.

The assignment of effective dates for awards of disability compensation is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  As pertinent here, where a claim has not been filed within one year after separation from service, the law provides that the effective date of an award of service-connected disability compensation based on an original claim or a claim reopened after final adjudication "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2). 

Generally, except as otherwise provided, the effective date of a compensation award based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  Actual payment of such monetary benefits commences on the first day of the calendar month following the month in which the award became effective.  38 C.F.R. § 3.31.

The date of receipt of a claim is the date on which a claim, information, or evidence is received by VA. 38 C.F.R. § 3.1(r).  A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit.  38 C.F.R. §§ 3.1(p), 3.155. 

Under 38 C.F.R. § 3.155(a), the claimant or a representative of the claimant can file an informal claim by communicating an intent to apply for one or more VA benefits.  See also 38 C.F.R. § 3.1(p).  The benefit sought must be identified, see Stewart v. Brown, 10 Vet. App. 15, 18 1997), but need not be specific, see Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).

Further, in MacPhee v. Nicholson, the United Stated Court of Appeals for the Federal Circuit (Federal Circuit) found that the mere mention of a condition in a medical record alone cannot be construed as a claim for service connection.  459 F.3d 1323, 1327 (Fed. Cir. 2006); see also 38 C.F.R. § 3.157.  Rather, the Federal Circuit found that "a medical examination report will only be considered an informal claim for an increase in disability benefits if service connection has already been established for the disability."  Id.  (Emphasis added); see also 38 C.F.R. § 3.157(b)(1) (medical records can serve as informal claim "when such reports relate to examination or treatment of a disability for which service-connection has previously been established.")  In other words, case law and VA regulations are clear that a VA medical record does not constitute an informal claim except for when the disability being treated was already service-connected.

Consistent with the Veteran's arguments, the record does show that the Veteran's original claim for service connection for PTSD was received by VA on September 5, 2002.  That claim was denied in an October 2002 rating decision on the basis that the evidence at that time did not show the existence of a current diagnosis of PTSD.  
The Veteran filed a notice of disagreement (NOD) with the October 2002 denial. The Veteran's original claim for service connection for PTSD was denied again in a September 2003 Statement of the Case (SOC).  An accompanying letter advised the Veteran that, if he desired to continue his appeal, he was required to file a VA Form 9 substantive appeal.  The Veteran did not file a VA Form 9 substantive appeal with the September 2003 SOC.

On February 6, 2008, the Veteran filed a claim seeking entitlement to service connection for depression as secondary to his diabetes mellitus.  In a November 2008 rating decision, the RO denied the Veteran's claim for depressive disorder, finding no nexus to service.  In September 2009, the Veteran filed an NOD with the November 2008 rating decision. During subsequent development of the appeal, the RO issued the May 2010 rating decision that is the subject of this appeal and granted service connection for PTSD, effective from February 6, 2008, the date of the Veteran's claim.

As noted above, a review of the record reveals that a timely appeal responsive to the October 2002 rating decision that denied the Veteran's original September 2002 claim was never perfected by the Veteran.  In that regard, the Board observes that an appeal consists of a timely filed NOD in writing and, after an SOC has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  An NOD must be filed within one year of the rating decision or the decision becomes final.  38 C.F.R. § 20.302(a).  A timely substantive appeal must be filed within 60 days from the date that the agency of original jurisdiction (in this case, the RO) mails the SOC to the appellant, or within the remainder of the one year period from the date of mailing of the notification of the determination being appealed (in this case, the November 2001 rating decision).  Here, the Veteran did not submit a substantive appeal with the September 2003 SOC, and the decision became final.  As such, there is no basis for awarding an effective date for service connection for PTSD which goes back to the Veteran's September 2002 claim, pursuant to 38 U.S.C.A. § 5110(a) and 38 C.F.R. § 3.400.

Indeed, the Board finds no basis upon which to award an effective date for service connection for PTSD any earlier than February 6, 2008, under 38 U.S.C.A. § 5110(a) and 38 C.F.R. § 3.400.  As noted, the Veteran did not appeal the October 2002 rating decision, which denied entitlement to service connection for PTSD.  The next submission received from the Veteran was his February 2008 submission seeking entitlement to service connection for depression, and indeed, the award of service connection for PTSD arises from the Veteran's February 2008 claim.  Given the noted claims history, the effective date for service connection for the Veteran's PTSD may not be fixed earlier than the date that his February 2008 claim was received.  Sears v. Principi, 16 Vet. App. 244, 246-50 (2002), aff'd 349 F.3d 1326 (Fed. Cir. 2003).  In this case, the Veteran's claim was received by the RO on February 6, 2008.  Accordingly, the effective date for service connection for the Veteran's PTSD is properly fixed pursuant to 38 U.S.C.A. § 5110(a) and 38 C.F.R. § 3.400.

Subject to the above, the Board notes that earlier effective dates may also be awarded on the finding that clear and unmistakable error (CUE) was committed in a previous final rating decision.  However, there is no communication from the Veteran or his representative specifically asserting CUE in the prior October 2002 decision of the RO.  Therefore, the Board concludes that the issue of CUE in the prior October 2002 adjudication of the Veteran's claim for service connection for PTSD has not been raised.  The Veteran is free to file a claim of CUE in the future should he desire.  

Overall, there is no legal basis upon which to grant an effective date earlier than February 6, 2008, for the award of service connection for PTSD, to include on the basis of reversal or revision.  To that extent, this appeal is denied.

III.  Initial Increased Rating for PTSD

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38
U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  The rating criteria provide that a 30 percent evaluation is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal) due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.  Id.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

The use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

A GAF (Global Assessment of Functioning) score is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).  This is more commonly referred to as DSM-IV.

A GAF of 21 to 30 is defined as behavior considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriate, suicidal preoccupation) or an inability to function in almost all areas (e.g., stays in bed all day, no job, home or friends).

A GAF of 31 to 40 is indicative of some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or any major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).

A GAF of 41 to 50 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

The Board notes that an examiner's classification of the level of psychiatric impairment by a GAF score is to be considered, but is not determinative of the percentage rating to be assigned.  VAOPGCPREC 10-95.

Taking into account all relevant evidence, the Board finds that an initial evaluation in excess of 30 percent, for the Veteran's service connected PTSD, is not warranted.  As noted above, in order to warrant an increased evaluation for this period, the Veteran would have to be found to have occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  The Board does not find that these criteria have been met.

Reviewing the relevant evidence of record from the date of the grant of service connection, on VA examination in October 2008, the Veteran reported that he was not currently receiving any mental health treatment. He indicated that he took citalopram for treatment. His primary complaint was awakening frequently during the night. The Veteran reported that he would get up and check to make sure the doors were locked. He reported that he felt nervous sometimes. He also described feeling withdrawn and indicated that he did not have many friends. The Veteran described a scenario of shopping in Wal-Mart and being bothered by the fluorescent lights to the point of leaving his basket and walking out of the store. He indicated that the last time this happened was three to four years ago. The Veteran also reported being depressed. He noted that he felt depressed since he left service. He indicated that he did not want to do anything but sit off to himself. The Veteran reported a slight decrease in appetite and a loss of weight without trying. He did not report any other symptoms. The Veteran reported that he had been married to his second wife for 22 years. The Veteran noted that he had ten kids from age 22 to 40. The Veteran reported that he last worked in November 2007. He noted numerous part-time jobs along the way. The Veteran indicated he was able to complete activities of daily living with no assistance. He reported that he enjoyed watching television; going out to eat with his wife; going out of town with his wife; having dinner on holidays with his wife; and going out riding with his wife. He denied any drug use. He noted that he used to have problematic alcohol abuse, but stopped drinking in 1984 and has not had any alcohol since.

On examination, the Veteran was casually groomed and cooperative. He had good eye contact and his speech was within normal limits. His mood was euthymic, and his affect was appropriate to the content. His thought processes and associations were logical and tight with no loosening of associations or confusion. The Veteran was oriented in all spheres. There was no evidence of delusions or hallucinations. His insight and judgment were fair. The Veteran denied suicidal or homicidal ideation. The diagnosis was depressive disorder, not otherwise specified. The Veteran was assigned a GAF of 64. The examiner noted that the Veteran's depressive symptoms appeared to be mild and reportedly have persisted for a very long time. The examiner found that the Veteran's depressive symptoms would not preclude gainful employment nor would they have a significant impact on his social functioning or behavior. The examiner noted that there was no impairment in thought processes or communications.

On VA examination in April 2010, the examiner noted that the Veteran had been prescribed citalopram and trazodone for psychiatric treatment. The Veteran reported that upon return from Vietnam, he has had difficulty sleeping. He reported that he wakes up several times a night to check doors and windows to make sure everything is secure. The Veteran reported occasional nightmares once or twice a week. He indicated that he drinks very little alcohol. The Veteran indicated that when he returned from Vietnam, he became more withdrawn and did not like to spend time with friends and family as much. The Veteran noted that he found that he did not trust people very much and tended to stay to himself. He indicated that one of his bosses told him he was "antisocial" because he did not like to socialize with other co-workers and did not spend any time at company events or social gatherings. The Veteran reported being married to his current wife for 22 years. He indicated that he liked to see his grandchildren on occasion. The Veteran reported feeling sad, about three times a week on average. He reported feeling hopeless sometimes. He indicated that the future looked like a question mark to him. He denied any suicidal ideation. He reported that he sometimes thought about hurting someone else when he was really frustrated or angry with them. However, he denied any current intent or thoughts to harm anyone at this point.

On examination, the Veteran was casually and neatly dressed and groomed. He was cooperative and pleasant. He made good eye contact. The Veteran's speech was logical and coherent, and within normal limits for expected rate and rhythm. The Veteran's moods were euthymic with mild sadness and anxiety. His affect was appropriate to his mood. He was alert and oriented in all spheres. The Veteran's thought processes were logical and tight, and he was not confused. The Veteran's memory was largely intact. He denied hallucinations or delusions. The Veteran reported no side effects from his medications and indicated that they were "partially effective." The Veteran's insight and judgment were adequate. The Veteran denied any current suicidal or homicidal ideation. The examiner diagnosed PTSD, chronic, and assigned a GAF of 58. The examiner noted that the Veteran had mild to moderate symptoms of PTSD. The examiner noted that the Veteran was currently fully retired.

On VA examination in July 2010, the Veteran complained of anxiety. He reported checking the doors and windows. He noted that he hears things about the house, which are usually prompted by his dreams, which occur about once a week. He noted waking up sweating and shaking, to then get up and walk around the house checking the windows in a somewhat ritualistic pattern. The Veteran reported some depressive symptoms of not feeling like doing anything all day; he indicated that he lacked energy to do things. The Veteran reported that he avoided people. He indicated that he lived with his wife. He indicated that he was presently retired. He reported that he worked in the air conditioning service until 1995, and then did not feel like working anymore. He cited being "burned out" as the reason he stopped working. He reported that he only associates with his wife, usually at home. He noted that he comes to the VA for his various examinations. 

On examination, the Veteran was casually dressed. He was oriented to time, date, person, place, and situation. He was cooperative and credible. The Veteran's eye contact was initially avoidant, but then he became more animated with good eye contact. The Veteran's speech was of appropriate rate and rhythm. His mood appeared euthymic, although a bit irritable at first. A depressed mood or flattened affect was not noted. The Veteran's thoughts were logical and linear. He denied any delusions. He noted that he heard voices in his dreams, but there were no definitive hallucinations. His insight and judgment appeared intact. The Veteran denied any suicidal ideation or homicidal ideation or intent, but indicated that he could hurt people. When asked what he could change to make his life better, he stated "to be more social." The examiner diagnosed PTSD with recent depressive symptoms and assigned a GAF of 55. The examiner noted that the Veteran had weekly occurrence of symptoms, usually of dream content and occasional flashbacks that last for 10 to 15 minutes. The examiner noted that the Veteran's social functioning was isolated, as he interacted essentially with his wife and the local drive-in only. The examiner found that the Veteran's PTSD symptoms did not preclude employment, although the Veteran was retired.

In a VA treatment record dated in February 2010, the Veteran denied suicidal ideation. He indicated he was depressed. The examiner noted some depression and anxiety symptoms. The Veteran reported not sleeping much more than two hours a night. The examiner diagnosed major depressive disorder and PTSD, and assigned a GAF of 45. In a VA treatment record dated in August 2010, the Veteran reported that he was still up at night checking doors. He indicated that his nightmares have decreased to one to two per week. He reported that he and his wife were getting along okay, but he was not sure what his wife would say. He indicated that he was still nervous around people and does not want to socialize. He indicated he was suspicious of others and on guard. The Veteran reported that his energy is up and down, and he gets tired often. He indicated he had not been out to eat in the last month. The Veteran denied suicidal ideation. He reported that in the past, he heard voices telling him to harm someone if he is in a crowd and feels others are looking at him. He indicated that when this happens, he leaves. He said this last occurred two to three months ago. He also reported an illusion of seeing someone out of the corner of his eye that was not actually there. He denied any plans to hurt anyone. He reported feeling depressed. The Veteran's thought process was logical and goal-directed. The examiner noted that the Veteran was not psychotic. The examiner diagnosed major depressive disorder and PTSD, and assigned a GAF of 55.

On VA examination in November 2012, the examiner noted a diagnosis of PTSD. The examiner assigned a GAF of 65. The examiner found occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication. The Veteran reported that he has been married for 22 years. He reported a good marriage. He indicated that he and his wife go out to eat together. He reported that he had no friends. He indicated that he would get out of the house to do shopping and get coffee. He also noted that he attends church regularly. The Veteran reported that he last worked in 2007, and stopped working because he was "laid off." He reported that he was good at his job. He reported that he currently gets about four to five hours of sleep a night. He reported nightmares twice a week. He noted that he gets bothered by military movies. He reported some mild anxiety and depression. He noted that he secludes himself from others. He denied suicidal ideation. The examiner indicated the following symptoms: chronic sleep impairment. The examiner noted that the Veteran's symptoms were mild and did not preclude employment.

On VA examination in July 2014, the examiner noted a diagnosis of PTSD. The examiner found occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication. The Veteran reported a good relationship with his wife of 27 years, and with a few of his kids who live close. He indicated that he last worked in 2007. He reported that his "health wouldn't let [him] keep on, couldn't lift." He indicated that he takes Citalopram and received no other mental health treatment at this time. He reported that he was last treated about two years ago. He indicated that he and his wife enjoy going to restaurants and going sightseeing in other states. He indicated that he primarily spends his days watching television. He noted that his family members would come by and visit frequently, and he attends church regularly. The examiner noted the following PTSD symptoms: chronic sleep impairment. The Veteran was fully oriented and cooperative. His mood was euthymic. The examiner found that the Veteran's PTSD symptoms were mild and did not preclude activities of daily living.

Thus, while the Veteran did have some mild to moderate PTSD symptomatology during this time, his symptomatology was generally mild, with no evidence of significant interference with the Veteran's social and occupational life.  The Veteran's PTSD is largely manifested by sleep impairment.  He also noted symptoms of depression, avoidance, and hypervigilance.  While he has mild symptomatology, he is able to maintain all his activities of daily living, and has been married to his current wife for many years. The Veteran reported positive personal relationships with members of his family, including his wife and some of his children.  At no time during this appeal has the Veteran's PTSD caused problems with affect, memory, or judgment. There is no evidence of impaired speech, panic attacks more than once per week, difficulty in understanding complex commands, or impaired abstract thinking. The Veteran has never been found to be suicidal or homicidal, and there is no evidence of definite hallucinations.  

While the Veteran has noted that he had homicidal thoughts, he has denied any intent to harm anyone. Indeed, in his April 2010 examination, after asserting that he sometimes thought about hurting someone else when he was really frustrated or angry with them, he denied any current intent or thoughts to harm anyone. Moreover, in his July 2010 VA examination, he reported that in the past, he heard voices telling him to harm someone if he was in a crowd and felt others were looking at him. He indicated that when this would happen, he would leave. The Veteran then denied any plans to hurt anyone. Throughout the period on appeal, the Veteran has consistently denied any plans to hurt anyone. Moreover, although the Veteran has at times reported hearing voices and seeing someone out of the corner of his eye, this does not rise to the level of persistent hallucinations or delusions. At worst, his symptoms appear consistent with no more than occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  The criteria for a finding of a 50 percent evaluation, the next higher evaluation, are not met.

The Board notes that the Court has held that the symptoms enumerated under the schedule for rating mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular disability rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

To this point, specific symptoms associated with the next higher 50 percent rating include flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing effective work and social relationships.  Review of the evidence of record shows that for the entire period on appeal, the Veteran's PTSD caused mild symptoms of occupational and social impairment such as disturbances of motivation and mood and chronic sleep impairment, but other, more severe, symptoms were absent.  Indeed, the evidence of record only reveals occupational and social impairment with occasional decrease in work efficiency, although generally functioning satisfactorily with routine behavior, self-care, and conversation normal.  The record for this period showed speech of a normal rate and speed; no difficulty in understanding complex commands; no impairment of memory; and no impaired thinking.  The Board also specifically notes that the October 2012 and July 2014 VA examiners found occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication. The examiners noted that the Veteran's symptoms were mild and did not preclude employment or activities of daily living. Those descriptions align most closely with the criteria for a 30 percent disability rating under Diagnostic Code 9411.

As such, the Board finds that the preponderance of the evidence of record is against a grant of an initial increased rating for PTSD. As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and an increased rating must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards. See 38 C.F.R. § 3.321(b)(1) (2015).   Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected PTSD was inadequate.  A comparison between the level of severity and symptomatology of the Veteran's PTSD with the established criteria shows that the rating criteria reasonably describe his disability level and symptomatology with respect to the symptoms he experienced.  Specifically, the Veteran primarily reported symptoms such as difficulty sleeping, depression, avoidance, and hypervigilance, but these symptoms appear to have only a mild impact on his social and occupational functioning.  Thus, the Veteran's schedular rating was adequate to fully compensate him for the disability on appeal. 

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology. The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Moreover, the Veteran has also not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, referral for consideration of an extraschedular rating is not warranted.  

After applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), the Board finds there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Finally, the Board acknowledges that the Court has held that a request for a total disability rating due to individual unemployability (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In this instance, the Veteran himself reported being retired due to being "laid off," feeling "burned out," and other physical ailments.  See July 2010, November 2012, and July 2014 VA Examination Reports.  Further, there is no evidence that the Veteran is unemployable solely due to his PTSD.  In this regard, all of the VA examiners found that the Veteran's psychiatric symptoms would not preclude gainful employment. See id.  Indeed, the Veteran does not even argue such.  Thus, a TDIU is not raised by the record.

IV.  Specially Adapted Housing and Special Home Adaptation Grant

At the present time, the record shows that service connection has been established for diabetic retinopathy, bilateral eyes with cataracts and cotton-spot macular edema with laser scars of left eye (70 percent); peripheral neuropathy of the bilateral lower (40 percent each) and upper extremities (50 percent and 40 percent); PTSD (30 percent); diabetes mellitus, type II (20 percent); tinnitus (10 percent); hypertension (noncompensable); and hearing loss (noncompensable).  He is also receiving compensation for regular aid and attendance.  The Veteran maintains that his service-connected conditions require modifications to his home and therefore he is entitled to special adapted housing and/or a special housing adaptation grant.  The Veteran reports problems with walking and mobility; he claims that he is unable to walk up steps. The Veteran requests ramps for his home.

The requirements for special adapted housing and special home adaptation grants are very specific.  A veteran is eligible for assistance in the acquisition of housing with special features made necessary by the veteran's disability if he or she is entitled to compensation for a permanent and total service-connected disability that is due, in relevant part, to any of the following: (1) the loss, or loss of use, of both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; (2) blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity; (3) the loss of use of one lower extremity together with residuals of organic disease or injury such as to preclude locomotion without use of braces, crutches, canes, or a wheelchair; (4)  the loss of use of one lower extremity with the loss of use of one upper extremity so as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; (5)  the loss or loss of use of both arms at or above the elbow or (6) severe burns resulting in contracture and limitation of motion of two or more extremities or one extremity and the trunk.  38 U.S.C. § 2101(a); 38 C.F.R. § 3.809(b); see also 3.350(a)(2) (defining "[l]oss of use of a hand or foot" as "when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below elbow or knee with use of a suitable prosthetic appliance"), 3.350(b)(1) (equating "loss and loss of use of an extremity" with the definition for "loss of use of a hand or foot").

The term "preclude locomotion" means the necessity for regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible.  38 C.F.R. § 3.809(c) .

Similarly, a veteran is eligible for assistance in acquiring adaptations to an existing residence that are necessary due to disability, or in acquiring a residence already so adapted, if, in relevant part, he or she is entitled to compensation for a permanent and total service-connected disability that (1) includes the anatomical loss or loss of use of both hands; (2) is due to blindness in both eyes with 5/200 visual acuity or less; (3) is due to severe burns resulting in contracture and limitation of motion of two or more extremities or one extremity and the trunk; or (4) is due to residuals of an inhalation injury (including COPD, asthma, and pulmonary fibrosis).  38 C.F.R. § 3.809a(b); see also 38 U.S.C. § 2101(b).

Based on a review of the record, the Board finds that the Veteran is not entitled to either a special adapted housing or a special housing adaptation grant under the applicable regulations.

In a VA treatment record dated in October 2010, the Veteran had full range of motion of extremities. In an orthotics prosthetics consultation dated in October 2010, an orthotist ordered special shoes for the Veteran.

On VA examination for the eye in October 2010, the left eye showed an average contraction to 23 degrees, and the right eye showed an average contraction to 29 degrees. Visual acuity in the left eye was 20/150, which is interpreted as 20/200 for rating schedule purposes. Visual acuity in the right eye was 20/70. On VA examination for the eye in October 2012, a diagnosis of diabetic retinopathy was rendered. The Veteran's uncorrected distance vision in the right and left eye was 20/100. His uncorrected near vision in the right and left eye was 10/200. His corrected distance vision in the right eye was 20/40 or better, and his corrected distance vision in the left eye was 20/70. His corrected near vision was 20/40 in both eyes. The Veteran did not have a difference equal to two or more lines on the Snellen test type chart or its equivalent between distance and near corrected vision, with the near vision being worse. His pupils were round and reactive to light. The Veteran did not have anatomical loss, light perception only, extremely poor vision, or blindness of either eye. He did not have a corneal irregularity that resulted in severe irregular astigmatism or diplopia. The examiner indicated that the Veteran's eye condition did not impact his ability to work. The examiner further indicated that the Veteran did not appear to need special housing based on his eye examination.

The Veteran was afforded a VA eye examination in July 2014. The examiner noted a diagnosis of retinopathy and pseudophakia. The Veteran's uncorrected distance vision was 20/200 in the right and 20/50 in the left. His uncorrected near vision was 20/200 in the right and 20/100 in the left. The Veteran's corrected distance vision was 20/70 in the right and 20/40 or better in the left. His corrected near vision was 20/50 in the right and 20/40 or better in the left. The examiner found that the Veteran did not have anatomical loss, light perception only, extremely poor vision, or blindness of either eye. The examiner found that the Veteran's vision would slow down his reading and driving ability. The examiner noted that from a vision standpoint, the Veteran would not need aid and attendance.

The Veteran was afforded a VA examination for his peripheral neuropathy in October 2012. The examiner noted moderate constant pain of the bilateral upper and lower extremities; moderate paresthesias and/or dysesthesias of the bilateral upper and lower extremities; and moderate numbness of the bilateral upper and lower extremities. Muscle strength was 3/5 throughout. There was no muscle atrophy. Deep tendon reflexes were absent. Sensation to light touch was normal throughout. The Veteran did not have any trophic changes. He had a halting gait due to his sciatic neuropathy, with the use of a cane. The examiner noted constant use of a cane due to neuropathy of the sciatic nerve. The examiner found that there was no functional impairment due to the Veteran's peripheral nerve conditions such that no effective function remained other than that which would be equally well served by an amputation with prosthesis. The examiner noted that the Veteran indicated that he retired from his job because he could no longer walk more than 100 feet and could not lift more than 10 pounds due to the neuropathy of the sciatic and median nerves.

The Veteran was afforded a VA examination for his peripheral neuropathy in July 2014. The examiner noted a diagnosis of diabetic peripheral neuropathy of all four extremities. The Veteran reported bilateral foot pain since his last VA examination in 2012. The examiner noted severe intermittent pain of the bilateral lower extremities; severe paresthesias and/or dysesthesias of the bilateral upper and lower extremities; and severe numbness of the bilateral upper and lower extremities. Muscle strength was 4/5 throughout. Deep tendon reflexes were absent. Light touch/monofilament testing was absent in the bilateral ankle/lower leg and the foot/toes. Position sense was normal throughout. Vibration sensation was absent in the bilateral lower extremities. There was no muscle atrophy or trophic changes. The examiner noted moderately severe incomplete paralysis of the bilateral sciatic nerve and moderate incomplete paralysis of the median nerve.

In the Veteran's September 2013 Travel Board hearing, he testified that his knees bothered him. He reported problems with mobility; he indicated that he could no longer live in a house with steps. He indicated that he would like a garage built onto his house so he could go in from the side or ramps to replace his steps. He reported problems getting in and out of the bathtub and off the toilet seat because of his knees and his service-connected disabilities. The Veteran testified that he felt that his service-connected disabilities precluded locomotion under the requisite guidelines.

There is no question that the Veteran's service-connected disabilities do not include burn residuals or inhalation injury residuals.  The preponderance of the evidence also does not indicate that the Veteran's service-connected retinopathy renders him blind.  In this regard, both the October 2012 and July 2014 examiners found that from a vision standpoint, the Veteran would not need aid and attendance, as the Veteran did not have anatomical loss, light perception only, extremely poor vision, or blindness of either eye. 

Furthermore, the preponderance of the evidence does not indicate that the Veteran's service-connected disabilities (peripheral neuropathy of the bilateral upper and lower extremities) render any of his extremities incapacitated to the point that no effective function remains other than that which would be equally well served by an amputation stump below the elbow or knee with use of a suitable prosthetic appliance.  Although the Veteran reports difficulty with walking and mobility and bilateral foot pain, he is able to ambulate with the use of a cane.  See October 2012 VA examination. Likewise, the Veteran is capable of using his upper extremities. Although the Veteran reported that he was unable to walk more than 100 feet or lift more than 10 pounds due to his peripheral neuropathy, there is no indication in the record that the Veteran is unable to ambulate or use his upper extremities. Overall, the evidence of record, including the VA examiners' reports and opinions, does not suggest that the Veteran's functional limitations are commensurate with those he would face with amputation and prostheses.  In this regard, the October 2012 examiner found that there was no functional impairment due to the Veteran's peripheral nerve conditions such that no effective function remained other than that which would be equally well served by an amputation with prosthesis. Although the July 2014 examination indicated some worsening of the Veteran's peripheral neuropathy of the bilateral lower extremities, there is still no indication of functional impairment such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.

As the Veteran's disabilities do not meet the requisite criteria under applicable regulations, entitlement to assistance obtaining specially adapted housing or a special home adaptation grant is not warranted and must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

The claim for entitlement to service connection for a stomach condition is reopened for reconsideration with the receipt of relevant official service department records that existed but were not associated with the claims file when VA previously decided the claim; to that extent only, the appeal is granted.

Entitlement to an effective date prior to February 6, 2008, for the grant of service connection for PTSD is denied.

Entitlement to an increased initial rating for PTSD, currently evaluated as 30 percent disabling, is denied.

Entitlement to assistance in acquiring specially adapted housing or a special home adaptation grant is denied.


REMAND

Gastritis

The Veteran is seeking entitlement to service connection for a stomach condition, to include gastritis. In the Veteran's April 1967 entrance report of medical history, he denied frequent indigestion or stomach, liver, or intestinal problems. On examination, the examiner noted "left inguinal ring admits tip of finger but no hernia." In the Veteran's April 1969 report of medical history, he complained of frequent indigestion and stomach, liver, or intestinal problems. The examiner again noted "left inguinal ring admits tip of finger but no hernia." The examiner also noted "occasional abdominal pain on awakening." In the Veteran's Reserves examinations dated in March 1973 and January 1976, the abdomen was evaluated as normal. In the Veteran's Reserves report of medical history dated in January 1977, the Veteran complained of frequent indigestion. The examiner noted, "indigestion-Rolaids-not severe."

Following discharge from service, in a submission dated in March 1982, the Veteran indicated that he was sick in his stomach quite often. In an August 1996 VA treatment record, the Veteran complained of diarrhea and right-side pain. In a VA examination dated in December 1996, the Veteran reported gas, indigestion, and occasional lower abdominal pain. The diagnosis was small hiatus hernia with reflux. A VA treatment record dated in July 1998 noted a diagnosis of gastroesophageal reflux disease (GERD). A VA treatment record dated in October 1998 noted esophageal reflux, well controlled. An EGD in 2007 revealed a hiatal hernia. The Veteran was diagnosed with gastritis in an April 2008 VA treatment record. A barium swallow in 2009 revealed a small hiatal hernia, otherwise unremarkable.

The Veteran was afforded a VA stomach and duodenal conditions examination in October 2012. The examiner noted that the Veteran reported diagnoses of gastritis in 1998 and a hiatal hernia in 1996; however, the examiner was unable to find documentation of these diagnoses. The examiner noted that the Veteran complained of occasional abdominal pain at service separation in 1969 and frequent indigestion in 1977 while on reserve status. The examiner noted; however, that a diagnosis of gastritis was not made until 1998, 11 years after the Veteran's discharge from service. He noted the same findings for the diagnosed hiatal hernia. The examiner noted that even in the absence of documentation of the diagnosis of both gastritis and hiatal hernia from the diagnostic time given by the Veteran, there was no documentation of continuity of symptomatology, to include epigastric pain from either 1969 or 1977 to the "supposed time" of diagnosis provided by the Veteran (1998). The examiner noted that the only EGD examination even close to this timeframe was in 2007, and "that report can not be found by me."

The Board finds this opinion inadequate because the examiner incorrectly based his opinion on the lack of documentation of a continuity of symptomatology. In finding a lack of continuity of symptomatology, the examiner cited to his inability to "find" many relevant treatment records and diagnoses in the claims file referenced by the Veteran. However, as discussed above, the record clearly shows complaints of and treatment for various stomach conditions in the years following service. In fact, the record shows complaints of stomach, liver, or intestinal problems, occasional abdominal pain, and frequent indigestion on the Veteran's separation from service in April 1969; complaints of frequent indigestion in the Veteran's Reserve records following discharge in 1977; and complaints of stomach problems following the Veteran's Reserves service as early as 1982.  See March 1982 statement from the Veteran. In light of the foregoing, a new VA examination is warranted to determine the nature and etiology of any diagnosed stomach condition, to include gastritis.

While on remand, updated treatment records should be obtained.

Diverticulitis and Dependency Status

In an October 2014 rating decision, the RO denied entitlement to service connection for diverticulitis.  In a May 2015 administrative decision, the VA Pension Maintenance Center denied entitlement to dependency status for the Veteran's mother. In April 2015, the Veteran filed a notice of disagreement with the October 2014 rating decision.  In June 2015, the Veteran filed a notice of disagreement with the May 2015 administrative decision.  As the Veteran has not been issued a Statement of the Case, a remand is necessary for the issuance of a Statement of the Case and to give the Veteran an opportunity to perfect an appeal of such issues by submitting a timely substantive appeal.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).


Accordingly, the case is REMANDED for the following action:

1.   Contact the Veteran, and, with his assistance, identify 
any outstanding records of pertinent medical treatment from VA or private health care providers.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.   Then, schedule the Veteran for a VA examination to
   determine the nature and etiology of any diagnosed
   stomach condition, to include gastritis. The entire 
   claims file, including a copy of this remand, must be 
   made available to and be reviewed by the examiner. 
   The opinion must include a notation that this review 
   took place.
   
   The examiner should specifically state:

Whether there is a 50 percent probability or greater that any currently diagnosed stomach condition, to include gastritis, is etiologically related to the Veteran's active duty service.

   The examiner should specifically note and address the
April 1969 separation report of medical history, which noted complaints of frequent indigestion, occasional abdominal pain, and stomach, liver, or intestinal pain. The examiner should also address the Veteran's complaints of frequent indigestion during his Reserves service in 1977.

   The examiner should set forth the complete rationale 
	for all opinions expressed and conclusions reached.  

	The examiner is advised that the Veteran is competent 
	to report his symptoms and history, and such reports, 
	including those of continuity of symptomatology, 
	must be acknowledged and considered in formulating 
	any opinion.  If the examiner rejects the Veteran's 
	reports, the examiner must provide a reason for doing 
	so.

3.   A Statement of the Case should be issued for the claim
   of entitlement to service connection for diverticulitis 
   and the claim for entitlement to dependency status for 
   the Veteran's mother. The Veteran is advised that the 
   Board will only exercise appellate jurisdiction over his 
   claims if he perfects a timely appeal.

4.   Thereafter, adjudicate the claim for entitlement to
   service connection for a stomach condition, to include 
   gastritis. If any of the benefits sought remain denied, 
   provide the Veteran and his representative a 
   supplemental statement of the case after according the 
   requisite time to respond. The matter should then be 
   returned to the Board for appropriate appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


